EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Raymond James Financial, Inc.: We consent to the incorporation by reference in the registration statement on Form S-8 of Raymond James Financial, Inc. relating to the 2005 Raymond James Financial, Inc. Restricted Stock Plan, as amended, of our reports dated November 26, 2008, with respect to the consolidated statements of financial condition of Raymond James Financial, Inc. and subsidiaries as of September 30, 2008 and 2007, and the related consolidated statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended September 30, 2008, and the effectiveness of internal control over financial reporting as of September 30, 2008, which reports appear in the September 30, 2008 annual report on Form 10-K of Raymond James Financial, Inc. KPMG LLP February 25, 2009 Tampa, Florida Certified Public Accountants
